Case 1:20-cv-01402-LO-MSN Document1 Filed 11/19/20 Page 1 of 5 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

DIANA GALLO
13504 Kelmont Court
Woodbridge, VA 22193

Plaintiff,

Vv. Civil Action No.

 

UNITED STATES OF AMERICA
Serve:

Hon. G. Zachary Terwilliger
United States Attorney for the
Eastern District of Virginia
2100 Jamieson Avenue
Alexandria, VA 22314

Hon. William Barr

Attorney General of the
United States

U.S. Department of Justice
950 Pennsylvania Avenue NW
Washington, DC 20530

x © *€£ € & ee &F * ¥ HF HF HF F&F HF HE KF HF KF KF HK F BR KR KF EF

Defendant.
COMPLAINT

COMES NOW Plaintiff Diana Gallo, by and through her attorney, Kenneth D. Bynum,

and hereby moves for judgment against Defendant United States of America (“Defendant”) on

the grounds and in the amount as hereinafter set forth:
Case 1:20-cv-01402-LO-MSN Document1 Filed 11/19/20 Page 2 of 5 PagelD# 2

NATURE OF THE ACTION

Li. This action is brought against the United States of America pursuant to the
Federal Tort Claims Act, 28 U.S.C. § 2671 et seq. as a result of an automobile accident caused
by the negligence, wrongful acts, and/or omissions of Alicia Vazquez, a Department of Justice
employee.

Z. Liability is predicated specifically on 28 U.S.C. §§ 1346(b)(1) and 2674 because
the personal injuries and resulting damages that form the basis of this complaint were
proximately caused by the negligence, wrongful acts, and/or omissions of an employee of the
United States of America through its agency, the Department of Justice. The employee was
acting within the scope of her office or employment under circumstances where the United States
of America, if a private person, would be liable to Plaintiff in accordance with the laws of the

Commonwealth of Virginia.

PARTIES
3. Plaintiff was at all times relevant hereto a resident of Woodbridge, Virginia.
4, Defendant was at all times relevant hereto acting through its agency, the
Department of Justice.
JURISDICTION AND VENUE

 

5. Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1346(b)(1).
6. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(2) and 1391(e)(1)

because the events or omissions giving rise to the claim occurred in Woodbridge, Virginia.
Case 1:20-cv-01402-LO-MSN Document1 Filed 11/19/20 Page 3 of 5 PagelD# 3

FACTS

A, On July 16, 2019, at approximately 8:15 am, Plaintiff was the rear seat passenger
in a motor vehicle stopped at a traffic light near the intersection of Prince William Parkway and
Telegraph Road in Woodbridge, Virginia.

8. At said date and time, Francisco Ruiz Vasquez was the driver of Plaintiff's motor
vehicle and Rosa Aguilar DeRuiz was a front seat passenger, for which claims are also being
filed on their behalf.

9. At said date and time, Alicia Vazquez, a Department of Justice employee, was the
operator of a motor vehicle owned by the General Services Administration and was acting in the
scope of her office or employment for the Department of Justice.

10. At said date and time, while Plaintiff was stopped at said traffic light, Alicia
Vazquez rear-ended Plaintiffs vehicle.

11. Plaintiff sustained immediate, severe, painful, and permanent injuries as a result
of the collision.

12. Pursuant to 28 U.S.C. § 2675, the claim for Plaintiff was presented to the
appropriate agency of the United States of America, namely the Department of Justice, on
December 18, 2019. The Department of Justice acknowledged receipt of the claim on January
15,2020,

13; The Department of Justice subsequently denied the claim for Plaintiff on June 27,
2020.

14. Pursuant to 28 U.S.C. § 2401(b), Plaintiff brings this cause of action herein
against the United States of America within six (6) months after the notice of final denial by the

Department of Justice.
Case 1:20-cv-01402-LO-MSN Document 1 Filed 11/19/20 Page 4 of 5 PagelD# 4

 

FIRST CAUSE OF ACTION
(Negligence)
13, Plaintiff incorporates by reference each and every prior and subsequent allegation
as though fully set forth herein.
16, Plaintiff was at all times relevant hereto paying full time and attention to her

duties and was acting with due and proper regard for her safety as well as the safety of other
motorists on the roadway.

17. At said time and place, it was the duty of Alicia Vazquez, a Department of Justice
employee, to operate her motor vehicle with reasonable care and with due regard for the safety of
others using the roadway.

18. Alicia Vazquez, a Department of Justice employee, acted with less than
reasonable care and was negligent in one or more of the following ways:

(a) By operating her motor vehicle at a high, dangerous, and excessive rate of speed
under the circumstances then and there existing;

(b) By failing to reduce speed to avoid a collision;

(c) By failing to observe due care and precaution and to maintain proper and
adequate control of her motor vehicle;

(d) By failing to keep a proper lookout for other motor vehicles and pedestrians
lawfully upon the roadway; and

(e) By failing to exercise reasonable care in the operation of her motor vehicle under
the circumstances then and there existing.

19. Asadirect and proximate result of the negligence of Alicia Vazquez, a
Department of Justice employee, Plaintiff has sustained severe and permanent injuries; has been
prevented from transacting her business; has suffered and will continue to suffer great pain of

body and mind; and has suffered permanent disability and deformity.
Case 1:20-cv-01402-LO-MSN Document1 Filed 11/19/20 Page 5 of 5 PagelD# 5

20. Asa further direct and proximate result of the negligence of Alicia Vazquez, a
Department of Justice employee, Plaintiff has been forced to expend large sums of money for x-
rays, medical treatment, and medicine for the treatment of her injuries.

WHEREFORE, Plaintiff Diana Gallo hereby demands judgment against the United
States of America in the amount of one hundred thousand dollars ($100,000.00), plus interest

and costs.

Respectfully submitted,

/s/ Kenneth D. Bynum

Kenneth D. Bynum (Va. Bar No. 23177)
BYNUM & JENKINS

1010 Cameron Street

Alexandria, VA 22314

Telephone: (703) 549-7211
kbynum@bynumandjenkinslaw.com

Counsel for Plaintiff
